Citation Nr: 1128774	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back condition was denied by the RO in June 2004 on the basis that there was no evidence that the Veteran suffered from a current disability.  The Veteran did not file a timely Notice of Disagreement with this decision.  

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.  


CONCLUSION OF LAW

1.  The prior RO decision of June 2004 is final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a back condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for a back condition in December 2003, stating that he was seeking service connection for a "problem with [his] back (herniated disc)."  The RO denied this claim in a June 2004 rating decision on the basis that there was no evidence that the Veteran was currently suffering from a herniated disc or any other back condition.  He was sent notice of this decision on June 8, 2004.  The Veteran attempted to file a Notice of Disagreement with this decision on August 19, 2005.  As this Notice of Disagreement came more than a year after the date of the notification, the RO declined to accept his Notice of Disagreement and informed him of such in an August 2005 letter.  As the Veteran did not file a timely Notice of Disagreement, his claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in March 2006.  The RO denied his claim in May 2006, finding that he had not submitted new and material evidence sufficient to reopen his claim.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in January 2008.  The Veteran thereafter filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, since the Veteran's previous final denial, he has submitted one piece of evidence: a record of an MRI performed in March 2005.  This MRI record reflects that the Veteran was diagnosed as suffering from L5-S1 degenerative disc disease.  Further, the Veteran was noted to have shallow disc bulges at L3-L4 and L4-L5.  

This MRI report is new, as it was not considered by the RO in making its previous decision.  This report is also material, as it relates to an unestablished fact (i.e. whether the Veteran is currently suffering from a back disability) that is necessary to substantiate his claim.  

In summary, the Board finds that the Veteran has submitted new and material evidence regarding at least one criterion of the service connection framework for his claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (Regulations regarding new and material evidence claims "[do] not require new and material evidence as to each previously unproven element of a claim.").  Accordingly, the Board concludes that the criteria for reopening his claims for service connection have been met. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board has determined that the Veteran's claim for service connection should be reopened.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

As new and material evidence has been received , the Veteran's claim for service connection for a back condition is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection, the Board must now determine whether service connection is warranted.  For the reasons that follow, the Board determines that further development is required.  

First, the Board acknowledges that, pursuant to the VCAA, VA has a duty to obtain records in the custody of a Federal department or agency, including medical and other records from VA facilities.  38 C.F.R. § 3.159(c)(2).  In conjunction with his original claim, the Veteran cited receiving treatment at the Atlanta VA Medical Center.  To date, only 5 pages of medical records from the VA have been associated with the claims file.  Accordingly, on remand, the Veteran's complete VA medical records should be obtained and associated with the claims folder.  

Also, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  Here, there is evidence that the Veteran currently suffers from a back condition, and his service treatment records show that he complained of suffering from back pain during his active service.  As there has been no opinion offered as to the etiology of the Veteran's current back condition, he should undergo a VA examination in order to allow a VA examiner to offer such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the Veteran's complete VA treatment records relating to his back should be obtained and associated with his claims file.

2.  The Veteran should then be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his claimed back condition.

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.

The examiner is then asked to state whether the Veteran currently suffers from a back condition.  If the examiner finds that the Veteran is currently suffering from a back condition, then the examiner is asked to provide an opinion as to its etiology, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to his active service and the back pain that the Veteran experienced therein.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


